Citation Nr: 0801666	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-36 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a fatty tumor of 
the right hand.

2.  Entitlement to service connection for neuropathy of the 
right hand.

3.  Entitlement to service connection for a prostate 
disorder.

4.  Entitlement to service connection for arthritis of the 
feet.

5.  Entitlement to service connection for arthritis of the 
knees.

6.  Entitlement to service connection for a vision condition.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut in which the RO denied the benefits 
sought on appeal.  The veteran, who served on active duty 
from February 1957 to February 1959 and served in the 
Connecticut Army National Guard with various periods of 
active duty training from February 1959 to February 1961,
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    
 
The veteran had hearings before the RO in December 2004 and 
January 2006 and a hearing before the Board in June 2006.  
The Board remanded the above-referenced claims for further 
development in September 2006.  In that same decision, the 
Board reopened and remanded a claim of entitlement to service 
connection for a right shoulder disability that had been 
denied in a January 2005 RO rating decision.  The Board 
observes that the RO granted service connection for right 
shoulder degenerative joint disease in an August 2007 rating 
decision and assigned a 10 percent evaluation.  The veteran 
has not submitted a notice of disagreement as to that 
decision; therefore, the issue is not on appeal.  The 
requested development as to the issues of entitlement to 
service connection for (1) a fatty tumor of the right hand, 
(2) neuropathy of the right hand, (3) a prostate disorder, 
(4) arthritis of the feet, (5) arthritis of the knees and (6) 
a vision condition has been completed.  As such, the case has 
been returned to the Board for further review.  

In addition to the foregoing, the Board notes that the 
veteran perfected an appeal for an increased evaluation for 
his service-connected bilateral hearing loss.  He withdrew 
the appeal during his January 2006 RO hearing and therefore 
the issue is not addressed here.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A review of the medical evidence of record indicates that 
the veteran has never been diagnosed with a fatty tumor of 
the right hand.  

3.  A review of the medical evidence of record indicates that 
the veteran does not have a current diagnosis of neuropathy 
of the right hand. 

4.  A prostate disorder did not manifest in service, was not 
aggravated by service, and is not shown to be causally or 
etiologically related to service.

5.  A foot disorder, to include neuropathy of the feet, did 
not manifest in service and is not shown to be causally or 
etiologically related to service; and the medical evidence of 
record fails to show that the veteran has been diagnosed with 
arthritis of the feet.

6.  Arthritis of the knees did not manifest in service or for 
many years following service, and is not shown to be causally 
or etiologically related to service. 

7.  A vision condition was not incurred in or aggravated by 
military service, and is not shown to be causally or 
etiologically related to service. 





CONCLUSIONS OF LAW

1.  A fatty tumor of the right hand did not manifest in 
service and was not aggravated by service. 38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2007).

2.  A disorder causing numbness of the veteran's right hand 
was not incurred in or aggravated by service and may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2007).

3.  A prostate disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. 
§ 3.102, 3.159, 3.303, 3.304, 3.306 (2007).

4.  A foot disorder, to include neuropathy of the feet, was 
not incurred in or aggravated during service, nor may 
arthritis of the feet be presumed to have been so incurred. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

5.  Arthritis of the knees was not incurred in or aggravated 
during service, nor may it be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

6.  The veteran's vision condition was not incurred in, or 
aggravated by, active military service. 38 U.S.C.A. §§ 1101, 
1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the veteran's claims of entitlement to 
service connection for (1) a fatty tumor of the right hand, 
(2) neuropathy of the right hand, (3) a prostate disorder, 
(4) arthritis of the feet, (5) arthritis of the knees and (6) 
a vision condition, VA has met all statutory and regulatory 
notice and duty to assist provisions. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Prior to the adjudication of the veteran's claims, a letter 
dated in March 2004 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claims.  The March 2004 
letter informed the veteran that additional information or 
evidence was needed to support his service connection claims; 
and asked the veteran to send the information to VA. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004)(Pelegrini II).  

The veteran's service medical records, VA treatment records 
and private medical records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although 
the veteran's representative appears to have argued during 
the veteran's June 2006 BVA hearing that the veteran's 
service personnel and/or medical records are incomplete, no 
evidence has been presented to support this contention. June 
2006 BVA hearing transcript, pgs. 3-4, 24.  In fact, there is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board acknowledges that the 
veteran was not afforded a VA examination in connection with 
his claims.  However, in terms of the veteran's claims of 
entitlement to service connection for a fatty tumor of the 
right hand and neuropathy of the right hand, the Board 
observes that there is no current medical evidence of record 
indicating that the veteran has been diagnosed with either of 
these disorders.  Absent evidence of a current disorder, a VA 
examination is not warranted in regards to these claims.  As 
to the veteran's claims of entitlement to service connection 
for a prostate disorder, a foot disorder to include 
neuropathy and arthritis of the feet, arthritis of the knees 
and a vision condition, the Board observes that a review of 
the veteran's claims file reveals a lack of objective medical 
evidence indicating that the veteran experienced any 
incidents or injuries in service that can be or have been 
related to the diagnoses pertaining to these conditions.  As 
such, a VA examination is not necessary in regards to these 
claims since any medical opinion obtained would be entirely 
speculative in nature. See 38 C.F.R. § 3.159(c)(4).     

Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claims, any questions as to 
the appropriate disability rating or effective date to be 
assigned to those claims are rendered moot, and no further 
notice is needed. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

B.  Law & Analysis 

The veteran seeks service connection for various ailments he 
contends are the result of his active duty activities in the 
Army from February 1957 to February 1959, as well as his 
active duty training with the Connecticut Army National Guard 
from February 1959 to February 1961.  Specifically, the 
veteran requests service connection for a reoccurring fatty 
tumor of the right hand on the basis that he initially 
developed the tumor while on active duty.  He asserts 
entitlement to service connection for neuropathy of his right 
hand as he believes this condition developed as a result of 
typing duties he performed during service. September 2004 
statement with VA Form 9.  The veteran reports experiencing 
prostate problems that he believes are the result of an 
injury that occurred during a period of training with his 
National Guard unit. Id.  He contends that he has developed 
arthritis of his feet and knees due to the boots he had to 
wear during service and/or from the rigors of his National 
Guard training. Id.; September 2005 statement in support.  
Lastly, the veteran requests service connection for vision 
problems he is currently experiencing on the basis that he 
developed a vision condition as a result of his reading 
duties in service. September 2004 statement with VA Form 9. 


Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  Service connection may also be granted for 
certain chronic diseases, such as arthritis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  In 
order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury. Pond v. West, 12 Vet. App. 341, 
346 (1999).  

While viewing the evidence in the light most favorable to the 
veteran in this case, the Board finds that the preponderance 
of the evidence is against the veteran's claims.  For the 
reasons discussed below, the appeal as to all issues must be 
denied.  

1.	Service connection for a fatty tumor of the right 
hand 

The veteran testified during his BVA hearing that he 
developed a fatty tumor on his wrist around the time he 
separated from service; and that it initially went away on 
its own. June 2006 BVA hearing transcript, pgs. 11-12.  Since 
his separation from service, the veteran reports that his 
hand tumor has reappeared and disappeared several times. Id.  
However, he testified that it has not reoccurred in a long 
time. Id., p. 11.  

The veteran's service medical records do not reference any 
diagnosis or treatment pertaining to a fatty tumor of the 
right hand.  Regardless, a review of the veteran's post-
service medical records do not reveal any complaints of, 
treatment for or a diagnosis of a fatty tumor of either of 
the veteran's hands.  The only medical evidence of record 
pertaining to the veteran having a growth or cyst relates to 
the removal of a scalp lipoma during service. See service 
medical records and 
post-service medical records; May 1959 rating decision 
granting service connection for a scar associated with scalp 
lipoma removal.  Thus, even if one assumes for the sake of 
argument that the veteran developed a fatty tumor on his 
wrist during service, there is no medical evidence of record 
indicating that he presently has a tumor of the right hand 
that can be service-connected.  

The United States Court of Appeals for Veterans Claims (the 
"Court") has held that there can be no valid claim without 
proof of a present disability. Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau  v. Derwinski, 2 Vet. App. 141 
(1992).  The existence of a current disability is the 
cornerstone of a claim for VA disability benefits. See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In this 
case, there is simply a lack of competent medical evidence 
showing that the veteran presently has a right hand tumor.  
Therefore, the first element needed to establish service 
connection has not been met and the appeal as to this issue 
must be denied.  

2.	Service connection for neuropathy of the right hand  

Also during his BVA hearing, the veteran testified that he 
experiences a constant numbness of his right hand that has 
existed for a long time. June 2006 BVA hearing transcript, 
pgs. 8-9.  He acknowledged during that hearing that he has 
never undergone medical testing to determine the cause of 
this numbness. Id.  A review of the veteran's service and 
post-service medical records fails to reveal any evidence 
pertaining to complaints of, treatment for or a diagnosis of 
numbness or neuropathy related to the veteran's hands.  
Rather, the only reference to neuropathy contained in the 
veteran's VA medical records pertains to his feet. See VA 
medical records.  Thus, the disability of neuropathy of the 
right hand has not been shown in this case.  Absent evidence 
of this diagnosis, the veteran's claim must be denied.  
Lastly, the Board observes that since the veteran did not 
serve during the Vietnam War era and has not been diagnosed 
with either acute or subacute peripheral neuropathy, the 
provisions of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6) and 
38 C.F.R. § 3.307(d) are not applicable. 

	3.  Service connection for a prostate disorder

In this case, the veteran's post-service medical records 
indicate that he has been diagnosed with benign prostatic 
hypertrophy (BPH).  This diagnosis constitutes a current 
disability for VA purposes and fulfills the requirements of 
the first element for service connection.  However, as 
discussed above, in order to warrant service connection, 
there must be more than just medical evidence of a current 
disability.  The second and third elements of the service 
connection test must also be fulfilled, which include a 
showing of (1) an in-service occurrence or injury and (2) a 
medical opinion establishing a nexus between the current 
disability and the in-service event.  In this case, neither 
of these requirements has been met.  

A review of the veteran's service medical records reveal that 
he underwent several medical examinations in which his 
genitourinary system (G-U system) was found to be normal and 
the veteran denied symptomatology in service that included 
frequent or painful urination or experiencing blood in the 
urine. See reports of medical examinations dated in October 
1956 (veteran's G-U system examination found to be normal 
after veteran reported an episode of dysuria four months 
prior to entering service), January 1959 (veteran's G-U 
evaluation noted to be normal) and June 1959 (veteran 
reported no change in his physical status); reports of 
medical history dated in February 1958, January 1959 and June 
1959.  A post-service VA examination dated in May 1976 
performed in relationship to a separate medical disorder 
noted that the veteran's genitourinary system was normal at 
that time.  Lastly, the Board observes that although the 
claims file contains private medical records dated from April 
1959 to November 1979, none of these records refer to 
complaints regarding the veteran's prostate.  Rather, the 
first medical evidence pertaining to the veteran's prostate 
condition appears to be dated in August 2001, over 40 years 
after the veteran separated from service. See VA medical 
records.    

Based upon this evidence, the Board finds that while the 
veteran has a current diagnosis of benign prostatic 
hypertrophy, his disorder did not manifest as a result of any 
incident or injury in service and is in no way related to his 
periods of service.  In making this decision, the Board has 
considered the veteran's statements and testimony.  While the 
veteran obviously sincerely believes that his prostate 
disorder is somehow related to his periods of service, the 
Board finds his opinion on this matter to be of little 
probative value in the analysis of this issue since he has 
not been shown to have the requisite training or experience 
to offer an opinion that requires medical expertise, such as 
the etiology of his prostate disorder. Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Therefore, neither the second 
nor third elements of the service connection test have been 
met in regards to this claim.  Absent evidence of an in-
service injury, a present disability and a medical opinion 
linking the two, service connection for a prostate disorder 
is not warranted.  

	4.  Service connection for arthritis of the feet

The veteran seeks service connection for arthritis of the 
feet.  He contends that he developed this foot condition as a 
result of the training he underwent (to include marching and 
running) while in service. June 2006 BVA hearing transcript, 
pgs. 12-16.  Contrary to the veteran's assertions that he has 
arthritis of the feet, the Board observes that his service 
and post-service medical records do not reflect this 
diagnosis.  Rather, the only diagnosis noted in the record 
pertaining to the veteran's feet is neuropathy. See VA 
medical records.  Thus, the veteran cannot be service-
connected for arthritis of the feet since the first element 
of the service connection test has not been shown. 

To the extent that the veteran may be claiming entitlement to 
service connection generally for a foot disorder, to include 
neuropathy of the feet (see September 2007 Supplemental 
Statement of the Case, p. 18), the Board observes that a 
review of the veteran's service medical records does not 
reveal any evidence of complaints of, treatment for or a 
diagnosis of foot problems in service except for a possible 
blister. See service medical record dated in September 1958 
(veteran treated for a blister - body part not listed); June 
2006 BVA hearing transcript, p. 14.  Medical examinations 
that occurred in October 1956 and January 1959 reported that 
clinical evaluations of the veteran's feet were normal.  
Although the veteran reported experiencing foot trouble in 
his January 1959 report of medical history form, he did not 
provide an explanation or description of his foot 
difficulties and the service physician who examined the 
veteran at that time did not elaborate.  Regardless, the 
January 1959 notation pertaining to foot trouble appears to 
be of little probative value to the analysis of this claim in 
light of the veteran's subsequent National Guard medical 
examination in which he affirmed the normal physical findings 
set forth in the January 1959 report of medical examination 
and denied having foot trouble in his new report of medical 
history form. See June 1959 report of medical history. 

Post-service medical evidence contained in the claims file 
also does not support the veteran's claim in that this 
evidence shows that the veteran's musculoskeletal system (to 
specifically include his feet) was examined in May 1976 and 
found to be normal; and the first reference to complaints 
pertaining to numbness of the toes is not dated until April 
2001. See May 1976 VA examination report, p. 3, section 41; 
VA medical records.      

Thus, based upon this evidence, the Board finds that the 
veteran's neuropathy of the feet did not manifest as a result 
of an incident or injury in service and is in no way related 
to his periods of service.  Therefore, the appeal as to this 
issue must be denied. 

	5.  Service connection for arthritis of the knees 

The medical evidence of record indicates that the veteran has 
a diagnosis of degenerative joint disease of the bilateral 
knees. See September 2001 VA medical records.  While the 
veteran contends that his arthritis developed as a result of 
his training in service, the Board notes that his service 
medical records do not reflect complaints or treatment 
related to his knees and the medical examinations performed 
during his periods of service found his lower extremities to 
be normal. See reports of medical examinations dated in 
October 1956, January 1959 and June 1959.  During service, 
the veteran denied experiencing problems of arthritis and 
denied ever having a trick or locked knee. See reports of 
medical history dated in February 1958, January 1959 and June 
1959.  Post-service medical records dated in April 2001 
record the veteran's complaints of knee pain of one year's 
duration; and his diagnosis of bilateral degenerative joint 
disease at that time. See April 2001 VA medical records.  

Based upon this evidence, the Board finds that the second and 
third elements of the service connection test have not been 
met as there is no indication that the veteran's service 
training over 40 years ago is related to his present 
diagnosis.  In addition, the veteran's medical records do not 
contain a medical opinion establishing a nexus between his 
bilateral knee arthritis and an in-service event.  Lastly, 
since the veteran's service records and post-service medical 
records do not show that his degenerative joint disease 
manifested within one year of separation from service, 
service connection on a presumptive basis under 38 C.F.R. 
§ 3.309(a) is not warranted. 

	6.  Service connection for a vision condition

Lastly, the veteran seeks service connection for a vision 
condition he contends has developed as a result of reading he 
was required to do in service. June 2006 BVA hearing 
transcript, pgs. 16-17.  His post-service medical records 
reveal that he has been diagnosed with presbyopia, dry eye 
with rosescea and mixed cataracts. See November 2006 VA 
medical records.  While the veteran believes that the above-
referenced vision problems manifested as a result of his 
service duties, the Board observes that his service medical 
records do not indicate that the veteran was diagnosed or 
treated for problems with his vision other than to note that 
the veteran wore reading glasses. See reports of medical 
examinations dated in October 1956, January 1959 and June 
1959; reports of medical history dated in February 1958, 
January 1959 and June 1959. See also physical examination 
records dated in April 1959 and December 1960 (examination 
reports noted dates of the veteran's previous eye 
examinations without indicating any problems with those 
examinations).  In addition, while the veteran's post-service 
medical records show that he was diagnosed with 
hyperopia/presbyopia in February 1998, cataracts in September 
2000 and conjunctivitis in December 2001, there is no 
objective medical evidence to suggest that the veteran 
experienced an incident or injury in service that manifested 
(years later) into these conditions or that the reading he 
was assigned to do in service is somehow related to these 
diagnoses. See VA medical records.  Based upon this evidence, 
the Board finds that the second and third elements of the 
service connection test have not been met in regards to this 
claim and the appeal as to this issue must be denied.  
C.  Conclusion

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the veteran's claims of entitlement to service 
connection, for the reasons discussed above.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, as a preponderance of the 
evidence against the veteran's claims, the doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

1.  Service connection for a fatty tumor of the right hand is 
denied.

2.  Service connection for neuropathy of the right hand is 
denied.

3.  Service connection for a prostate disorder is denied.

4.  Service connection for arthritis of the feet is denied.

5.  Service connection for arthritis of the knees is denied.

6.  Service connection for a vision condition is denied.



____________________________________________
MICHELLE KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


